Title: To James Madison from John Lamson, 4 April 1803
From: Lamson, John
To: Madison, James


					
						Respected Sir
						Trieste 4 April 1803
					
					My functions as Consul for the United States in this port ceased on the 31 March Ulto. by a decree of 

the Goverment of this City in favor of the commission received by Wm. Riggin Esqr. an American citizen resident 

here.  In my letter of the 22d. May 1802 I forwarded you a report of all the American vessells that had ever 

entered this port to that date; I now enclose you a report of those that have entered since that period to 31st. 

March last, by which you will observe that the Brig two Betsys from Baltimore was driven on shore and sunk the 

12 Jany. last, that the vessell and cargo was sold at public Auction for the benefit of the concerned & purchased 

by an Austrian subject.  By this unfortunate event the crew were placed in a very distressed situation, and 

required the assistance of the Government; those of them that were Americans, I provided for at the expence of the 

United States, the accounts for which with the vouchers I have forwarded to our Minister at Madrid for settlement; 

the Others I refered to the Consuls of their respective Nations for their assistance.
					After having made a long and expensive voyage to be dismissed from Office in so short a time after my 

arrival without any information from the Goverment; and as far as I can Judge without even the shadow of a 

pretence of Mal-conduct is the more unfortunate for me, as I have not a fortune to expend in travelling, and seems 

to be discouraging native Americans from accepting commissions which subject them to additional expences 

without any salary to reimburse them, on such precarious conditions, at least if they are not already permanently 

established in business in the ports to which they are appointed, in which case the consequence of a dismisall 

would be small compared with what it is to one who relinquishes prospects at home to seek business in a 

foreign country, relying much upon and firmly persuaded that; the patronge of his Goverment will contribute very 

much to his success.  In such a case to be deprived of such flattering support is doubly unfortunate and a 

persons reputation suffers in proportion as the office is respected, a circumstance which it should seem ought to 

have weight and which does not I beleive generally take place without previous examination and evident proof of 

Mal Conduct or incapacity, which has not been the case with respect to me, and I feel conscious that I have done 

my duty with fidelity and Zeal; for the truth of which I can with confidence appeal to every American that has been 

in this place since my arrival, and it is worthy of consideration that what would be an unimportant thing at home 

among friends & Neighbors who know the character of the person interested becomes a very important 

consideration in a foreign country among strangers who generally put the worst construction on every 

circumstance.  But perhaps reasons unknown to me makes it necessary that I should suffer this mortifying 

disappointment; to which I submit with chearfullness if the views of the Goverment or the intrest of our citizens are 

better promoted by it.  If however it should happen that this change has been made in consequence of 

representations to the President that I had not arrived and that the post was still vacant & no personal objection 

exists against me I still venture to sollicit the patronage of the Goverment for some port that shall be vacant, And 

can only say that if Upright intentions and a Sincere wish to be usefull as far as my abilities will permit, will be 

any security for my future conduct, I feel a confidence in assuring you of these intentions and this desire.
   Enclosed you will find an account of the principle part of my expences from the time I left America to 

the time I ceased to be Consul which I doubt not you will find Just that I should be reimbursed, that in case there 

should be no further employ for me abroad, I may return to my Native country with no greater loss than that of 

my home which I hope will be thought a sufficient sacrifice for me.  I am sensible Sir that I am intruding on your 

time which is necessarily employed on subjects of infinitely more consequence than attending to the complaints 

of an individual but hope that a sufficient excuse will be found for me in my particular situation.  I pray you most 

earnestly to favor me with a reply & that as soon as possible that I may be releived from this state of suspence.  

Please direct to me to the care of the American Consul Leghorn.  I have the honor to be Sir Your Most obedient 

& very Humble Servant
					
						John Lamson
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
